Appellant was convicted of burglary, and given two years in the penitentiary, and prosecutes this appeal. The appellant in this case made a motion for a continuance, which was overruled, and made a motion for a new trial, based on the same grounds contained in his motion for a continuance, which was also overruled; and the correctness of the holding of the lower court is thus brought before us. The motion for a continuance is predicated on the absence of Harriett Scott. The absent witness was the grandmother of appellant. She lived in Hempstead, where the trial took place. Defendant lived with her, and his alibi is predicated upon the theory that he was at home, at his grandmother's house, when the alleged burglary occurred. Two other witnesses testified that they were at the house of Harriett Scott during the time the burglary is said to have occurred; that they were there waiting on said Harriett Scott, who was ill at the time. Concede that the testimony of said Harriett Scott was material. The question then arises, does the application show sufficient legal diligence? The application in this respect shows as follows: That the subpœna was issued on the 17th of February, 1896, and served and executed on the same day on the witness, who is shown to have lived in the town of Hempstead, where the trial occurred. The trial took place on the 21st day of February, and court adjourned on the 29th of February. The motion, which was filed on the 21st of February, showed that the witness had not hitherto disobeyed the subpœna. The application stated, in formal terms of the law, that the attendance of said witness could not reasonably be secured by a postponement of the trial to some future day of the term. No process was asked for the witness on the day when said case was called up for trial, and, on the overruling of the said motion, none was sued out. Does this show sufficient diligence? Ordinarily, to complete the allegations of diligence, an application of this character should show, where the witness lives in the same town, and is easily accessible, and no additional process is asked, that the witness is sick, or in such condition as that his attendance could not be secured, or, in some cases, has left the town, or fled without the knowledge or consent of the applicant. Nothing of this kind is shown, and, so far as the application is concerned, it shows that the witness was still in the town of Hempstead, easily accessible, and during the progress of the trial, by the issuance of process, could have been secured. If appellant had asked a postponement, and obtained an attachment, evidently the attendance of the witness could have been procured. He states, however, that a postponement would not have secured the witness. Upon what ground he made this statement we do not understand. As above stated, he should have alleged the facts which would excuse him from the use of further diligence. But, as the record presents the question to us, the least diligence would have secured the attendance of the witness. The application, when all the circumstances are considered, is quite suspicious, and we believe that there was no error in the court rejecting it. We have carefully read the testimony *Page 442 
introduced by the State for the purpose of corroborating the accomplice, George Williams. Without any discussion thereof, we are of opinion that it is sufficient. The judgment is affirmed.
Affirmed.